DETAILED ACTION
The following Non-Final office action is in response to application 17/146,333 filed on 3/26/2021. Examiner notes priority claim to application no. 15/239,564 filed 8/17/2016. IDS filed 12/6/2021, 1/11/2022, 2/1/022, 3/10/2022, and 4/28/20022 have been considered.
Status of Claims
Claims 1-20 are cancelled. Claims 21-40 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 21-40 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of 
Boccuzzi, JR. et al, US Publication No. 20140278850 A1, cite no. 2 on IDS filed 12/6/2021, hereinafter Boccuzzi. As per,

Claims 21, 36
Boccuzzi teaches
A computer-based method, comprising: /
A mobile-computing device, comprising: a processor configured to execute computer-executable instructions; a display coupled to the processor and configured to display a graphical user interface in response to the executing of the computer-executable instructions; a memory coupled to the processor and configured to store data in response to the executing of the computer-executable instructions; and a communication module coupled to the processor and configured to send and receive electronic communications regarding opportunities to observer real-world data; wherein the computer-executable instructions, when executed, cause: (Boccuzzi [0030] “The database 10 is connected in communication with the analytics engine 34, a web server 38 (which serves instances of the web interface 14), and an app server 40 (which serves instances of the mobile app 18). Although the analytics engine, web server, and app server are conceptually distinct, some or all may be embodied in a same computing device (processor and associated data storage) or may be distributed across several or many computing devices, e.g., in a cloud or virtual machine configuration”; fig. 8; fig. 1; [0024])
receiving a first electronic communication as a push notification corresponding to an opportunity to observe real-world data about a condition at a business location, the first electronic communication sent to a mobile computing device of a user executing a real-world observance opportunity application, the electronic communication sent from a server computer executing a real-world observance opportunity platform, the opportunity related to an observation campaign administered by the real-world observance opportunity platform, wherein receiving the electronic communication corresponding to the opportunity is based upon proximity of the mobile computing device to a location associated with the opportunity; (Boccuzzi fig. 2; [0038] “ the app server 40 retrieves 84 from the database 10 that particular participant's data 22, then pushes 86 the data 22 to the participant's instance of the mobile app 18, including the list 22c of tasks 26 for which the particular participant 16 has been identified”; fig. 3; [0044]; [0009] “a mobile device is configured to alert a user of the mobile device (a potential participant in the invention) of proximity and availability of a location-based task. Thus, embodiments of the invention provide a web and mobile platform that connects businesses ("customers") with consumers ("participants") who are willing to collect and supply market data, or perform other tasks”
indicating acceptance of the opportunity by sending an acceptance communication from the mobile computing device to the server computer; (Boccuzzi [0068] “Once a task is "submitted" 182, then if the task meets the heuristics 150, and the participant was first to submit the task, the task is `Accepted`”)
collecting real-world data corresponding to the opportunity through activity directed by the user of a mobile computing device, the collected real-world data comprising audio visual data about the condition and meta data about the location of the business; (Boccuzzi [0025] “The various tasks 26 that may be requested may include, for example, mystery shopping of a particular department within a retail location; photography or videography of a seasonal product display”; [0053] “Then the analytics engine 34 disaggregates 140 the new task data 32 into discrete responses 142, each of the responses having a particular type 120 (e.g., chronologic, locational” noting the locational task data)
sending the collected real-world data to the server computer from the mobile computing device; (Boccuzzi fig. 2; [0039] “The app server 40 monitors each active instance of the mobile app 18 for data pushed from the mobile app to the app server in response to participant inputs”)
analyzing the collected real-world data to metrics stored with the observation campaign and determining that the collected real-world data satisfies a first metric based upon the audio visual data and determining that the collected real world data satisfies a second metric based upon meta data about the location; (Boccuzzi [0053] “Then the analytics engine 34 disaggregates 140 the new task data 32 into discrete responses 142, each of the responses having a particular type 120 (e.g., … locational, … photographic, video, … The analytics engine 34 then assesses 150 each discrete response 142 according to one or more heuristics 152 corresponding to the response type 120. Each heuristic 152 includes a quality point aspect”; [0054] “ the heuristics 152 include a photo/video image recognition module 154, which assesses parameters such as pixel quantity, pixel quality, and picture orientation by comparison to a model photo …  for responses that meet the thresholds for pixel quantity and quality”)
and receiving a second electronic communication as a push notification at the mobile computing device if the collected real-world data satisfies the first and second metrics, the second electronic communication comprising details of compensation to the user for fulfilling the opportunity. (Boccuzzi [0068] “Once a task is "submitted" 182, then if the task meets the heuristics 150, and the participant was first to submit the task, the task is `Accepted` and the participant's data is updated to indicate the dollar amount, points, and any other rewards”; [0073] “the analytics engine then may push directly to the app server 40, for presentation via the mobile app 18 to other participants who complete a fishing lure related task”)
Claim 22
Boccuzzi teaches
further comprising receiving the first electronic communication corresponding to the opportunity based upon a rating of the user of the mobile computing device. (Boccuzzi [0034] “Other requirements may include participant identity data 22a such as participant status. For example, a customer 12 may only want its tasks performed by participants who have established a longstanding reputation for quality work”)
Claim 23
Boccuzzi teaches
further comprising receiving the first electronic communication corresponding to the opportunity based upon a prevalence of the mobile computing device being located at a location associated with the opportunity. (Boccuzzi [0033] “Other requirements may include participant data relevant to obtaining consumer preference survey information; for example, the participant's shopping history 22f, occupation, location history, etc. For example the analytics engine 34 may identify 68 a first group of participants 16, each of whom generally travels within a one mile radius from a central location”)
Claim 24
Boccuzzi teaches
wherein the condition comprises a cleanliness of a bathroom. (Boccuzzi [0049] “For retailers (e.g., Supervalu, Best Buy), exemplary tasks may include … checking store cleanliness”)
Claim 25
Boccuzzi teaches
wherein the condition comprises a cleanliness of a display for products associated with the observation opportunity. (Boccuzzi [0049] “For retailers (e.g., Supervalu, Best Buy), exemplary tasks may include auditing compliance of product packaging, displays, … checking store cleanliness”)
Claim 26
Boccuzzi teaches
wherein the condition comprises an in-store location of a display for products associated with the observation opportunity. (Boccuzzi [0049] “For retailers (e.g., Supervalu, Best Buy), exemplary tasks may include auditing compliance of product packaging, displays, shelf ads”; [0051] “Other customers may also use the invention for local information such as verification of business locations; in-store `channel checks` of products”)
Claim 27
Boccuzzi teaches
wherein the collected real-world data is at least one of the group comprised of: a sound-pressure level, a barometric pressure level, and a temperature level. (Boccuzzi [0025]-[0026] teaches gathering task data which is entered and described various survey elements that a user can assess and respond to, entering this data into their mobile device.  This particular kind of data is non-functional descriptive material. The data is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data (i.e. they do not affect the mere gathering and transmitting of survey data, regardless of what the user is entering into their mobile device, e.g. a current price of a product or a sound-pressure level, a barometric pressure level, or a temperature level are all just numbers). Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); 2106.)MPEP)
Claim 28
Boccuzzi teaches
wherein the condition comprises a sound-pressure level of a venue. (Boccuzzi [0025]-[0026] teaches gathering task data which is entered and described various survey elements that a user can assess and respond to, entering this data into their mobile device.  This particular kind of data is non-functional descriptive material. The data is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data (i.e. they do not affect the mere gathering and transmitting of survey data, regardless of what the user is entering into their mobile device, e.g. a current price of a product or the sound-pressure level of the venue are both just numbers). Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); 2106.)MPEP)
Claim 29
Boccuzzi teaches
wherein the condition comprises a temperature of a venue. (Boccuzzi [0025]-[0026] teaches gathering task data which is entered and described various survey elements that a user can assess and respond to, entering this data into their mobile device.  This particular kind of data is non-functional descriptive material. The data is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data (i.e. they do not affect the mere gathering and transmitting of survey data, regardless of what the user is entering into their mobile device, e.g. a current price of a product or the temperature are both just numbers). Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); 2106.)MPEP)
Claim 30
Boccuzzi teaches
wherein the condition comprises a barometric pressure of a venue. (Boccuzzi [0025]-[0026] teaches gathering task data which is entered and described various survey elements that a user can assess and respond to, entering this data into their mobile device.  This particular kind of data is non-functional descriptive material. The data is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data (i.e. they do not affect the mere gathering and transmitting of survey data, regardless of what the user is entering into their mobile device, e.g. a current price of a product or the atmospheric barometric pressure are both just numbers). Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); 2106.)MPEP)
Claim 31
Boccuzzi teaches
wherein the compensation further comprises coordination of a third-party service to provide financial compensation to the user. (Boccuzzi [0025] “Rewards 28 may include cash, store credits, gift cards”)
Claim 32
Boccuzzi teaches
wherein the compensation further comprises non-financial compensation to the user. (Boccuzzi [0059] “the status point system 156 is a tiered point system to reward participants … Points are awarded each time a participant submits a chosen task results (positive)”)
Claim 33
Boccuzzi teaches
further comprising receiving a fourth electronic communication indicating an availability of a second opportunity in response to successfully fulfilling the opportunity corresponding to the first electronic communication. (Boccuzzi [0045] “The customer 12 also can select 130 whether conditional logic will affect display of the particular task step, e.g., whether the task step will be displayed or not displayed based on completion or non-completion of a previous step. Selecting conditional logic 130 will cause display of a pop-out logic window 132”; [0071] “ if the participant 16 has purchased oat cereal every 14-16 days on average and it has been 12 days since their last purchase, the mobile app 18 will display an in-store reminder about oat cereal ”)
Claim 34
Boccuzzi teaches
further comprising: sending a fourth electronic communication to the observation platform corresponding to an acceptance of an opportunity; and receiving a fifth electronic communication from the observation platform with an indication that the opportunity is exclusively locked out from other observers. (Boccuzzi [0066] “By selecting a task button 173, the participant can access a task detail screen 174 (FIG. 10), which displays the task location, a map to the location, a synopsis or brief description 175 of the task (including model photo and time constraints as well as the potential task rewards), buttons to "add to queue" 176 or "claim now" 178 as discussed above with reference to FIG. 2, a brand logo, and a button 186 for sharing the task via a social network. Once a task has been claimed by a number of participants set by the requesting customer (by default, 25 participants), the task will no longer be displayed to new users.”)
Claim 35
Boccuzzi teaches
further comprising incrementing a reputation score associated with the observer in response to successfully fulfilling the opportunity. (Boccuzzi [0060] “Each participant 16 begins with a pool of points, which is augmented by positive behavior”)
Claim 37
Boccuzzi teaches
wherein the collected real-world data comprises a digital image of the condition. (Boccuzzi [0025] “The various tasks 26 that may be requested may include, for example, mystery shopping of a particular department within a retail location; photography or videography of a seasonal product display; verification of a private label product display; store cleanliness inspections; signage checks; stock checking; price label verifications; identification of new item marketing; validation of a promotional display”)
Claim 38
Boccuzzi teaches
wherein the collected real-world data comprises a temperature of the location of the opportunity. (Boccuzzi [0025]-[0026] teaches gathering task data which is entered and described various survey elements that a user can assess and respond to, entering this data into their mobile device.  This particular kind of data is non-functional descriptive material. The data is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data (i.e. they do not affect the mere gathering and transmitting of survey data, regardless of what the user is entering into their mobile device, e.g. a current price of a product or the temperature are both just numbers). Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); 2106.)MPEP)
Claim 39
Boccuzzi teaches
wherein the collected real-world data comprises a pressure of the location of the opportunity. (Boccuzzi [0025]-[0026] teaches gathering task data which is entered and described various survey elements that a user can assess and respond to, entering this data into their mobile device.  This particular kind of data is non-functional descriptive material. The data is not functionally involved in the steps recited nor do they alter the recited structural elements. The recited method steps would be performed the same regardless of the specific data (i.e. they do not affect the mere gathering and transmitting of survey data, regardless of what the user is entering into their mobile device, e.g. a current price of a product or the pressure are both just numbers). Further, the structural elements remain the same regardless of the specific data. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); 2106.)MPEP)
Claim 40
wherein the mobile computing device comprises one of the group comprised of: a mobile phone, a smart phone, a laptop computer, and handheld computer, a wearable computing device, and an augmented reality device. (Boccuzzi [0038] “In response to a first participant input 82 (e.g., activation of an instance of the mobile app 18 at a mobile device, as further discussed below with reference to FIG. 8), the app server 40 retrieves 84 from the database 10 that particular participant's data 22, then pushes 86 the data 22 to the participant's instance of the mobile app 18, including the list 22c of tasks 26 for which the particular participant 16 has been identified”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150161704 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624